t c memo united_states tax_court lawrence horowitz petitioner v commissioner of internal revenue respondent docket nos filed date lawrence horowitz pro_se donald a glasel for respondent memorandum opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively respondent also determined additions to tax of dollar_figure and dollar_figure under sec_6651 and dollar_figure and dollar_figure under sec_6654 for and respectively respondent also determined additions to tax under sec_6651 in each of the answers respondent conceded the additions to tax under sec_6651 and accordingly alleged increases in the additions to tax under sec_6651 the issue remaining for decision is whether a penalty should be awarded to the united_states under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background all of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in calverton new york at the time that he filed his petitions the petitions alleged no facts showing errors in respondent’s determinations but set forth frivolous tax_protester arguments including that petitioner could find no statute or regulation making petitioner liable for an income_tax in his petitions petitioner admitted that he failed to file federal_income_tax returns for and after these cases were set for trial respondent sent to petitioner requests for admissions for each year setting forth the items of income received by petitioner petitioner’s failure_to_file income_tax returns for either year and petitioner’s failure to pay estimated_taxes for either year the items of income identified included wages interest and dividends reported by third-party payors and comprising the unreported income determined in the notices of deficiency for and the requests for admissions however mischaracterized certain income from sale of stocks and or bonds as ordinary_income at the time of trial the parties stipulated to all of the items of income received by petitioner and respondent conceded that the receipts from sale of stocks and or bonds were capital_gains however because petitioner failed to present any information concerning his holding_period or basis in the stocks or bonds sold the gross_proceeds are includable in petitioner’s income as short-term_capital_gains petitioner’s frivolous claims that his income is not subject_to tax were repeated in filings in these cases subsequent to the petitions including motions to continue in order to conduct frivolous discovery and in his trial memorandum petitioner was warned by respondent and by the court prior to trial that his arguments were frivolous and that a penalty might be imposed petitioner persisted in making his frivolous arguments at the time of trial discussion petitioner’s arguments that the items of income that he received are not taxable have long been recognized as stale groundless and frivolous sec_1 imposes an income_tax on petitioner’s taxable_income sec_63 defines taxable_income as gross_income minus deductions sec_61 defines gross_income as including wages and the other categories of receipts admitted by petitioner arguments to the contrary have been consistently rejected and characterized as frivolous in innumerable cases no further discussion of them is merited see 770_f2d_17 2d cir 737_f2d_1417 5th cir 120_tc_163 petitioner’s arguments concerning respondent’s procedures are similarly frivolous and lacking in merit sec_6673 provides sec_6673 tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure notwithstanding prior warnings petitioner has been undeterred a penalty shall be awarded to the united_states in each of these consolidated cases in the amount of dollar_figure for a total of dollar_figure to reflect any recomputation required as a result of recharacterizing petitioner’s gains from sales of stocks and bonds as short-term_capital_gains decisions will be entered under rule
